BLODGETT, J.
Heard upon motion for new trial filed by defendant after verdict of a jury for plaintiff for $347.
The action is for rent due.
The defendant, Louis Mason, claimed that he was not a partner of the Weissman brothers, doing business as Providence Sheet Metal Works, at any time during the occupation of the premises, but that he was in their employ during such period. It was unfortunate for the defendant that his relations with the Weissmans were so close, as testified to by himself, both before and after the occupation of the premises, as to give color to the testimony of witnesses for the plaintiff as to admissions made by defendant to them.
Whatever view of the testimony the court might take there was evidence submitted to the jury upon which a verdict for plaintiff could be based.
Motion denied.